?he Attorney            General of Texas
                    December 8, 1977




Honorable Felipe Reyna                 Opinion No.   H-1101
District Attorney
3rd Floor, McLennan County             Re: Use of misdemeanor
  Courthouse Annex                     convict laborers.
Waco, Texas 76701

Dear Wr. Reyna:

     you have requested our opinion concerning the use of
convict laborers under articles 43.09 and 43.10 of the Texas
Code of .Criminal,Prdcedure. You ask whether it would be
necessary to establish a county workhouse orcounty   farm in
order for a commissioners court to utilize the, labor or per-
sons convicted of misdemeanors on public roads, bridges and
other projects of the county;

     Article 43.09 provides 'in part:

            When a defendant is convicted of a
          misdemeanor . . . he may ~. . ~. be put
          to work in the workhouse, or on'the
          county farm, or public improvements
          of the county . . . .

     Article 43.10 provides in part:

            1. Each commissioners court may pro-
          vide for the erection of a workhouse
          and the establishment of a county farm
          in connection therewith for the purpose
          of utilizing the labor of said parties
          so convicted;

            .   .   .   .

            5.  They shall be put to labor upon
          the public roads, bridges or other
          public works of the' county when their
          labor cannot be utilized in the county
          workhouse or county farm.




                             p. 4514
Honorable Felipe Reyna             - Page   2    (~-1101)



     In Attorney General Opinion O-3260 (1941) this office
ruled that it would not be necessary to establish a workhouse
or county farm in order to use misdemeanor convict labor upon
public improvements. The statutes involved therein were iden-
tical in pertinent respects to articles 43.09 and 43.10.

     In light of the unchanged language of the statute, the
article 43.09 provision that such labor may be used "in the
workhouse, or on the county farm, or public improvements of
the county," and the language of axicle 43.10(5), we believe
Attorney General Opinion O-3260 (1941) is controlling.   (Emphasis
added).


     you have also asked about the nature of liability of the
county to a convict laborer injured while performing~such labor.
We must decline to answer this question since the issues involved
are in litigation. Garcia v: Texas Department of Corrections,
No. 31,691-D, District Court of Fort.Bend County, 130th Judicial
District of Texas., Richmond, Texas 11469. -
                                           See At~torney General
Opinion H-139 (1973).

                         SUMMARY

            It is not necessary to establish a county
            workhouse or county farm in order to uti-
            lize misdemeanor convict laborupon public
            improvements of the county underarticles
            43.09 and 43.10 of the Code of Criminal
            Procedure.




                                                General of Texas

APPROVED:




Opinion Committee

jst


                            p. 4515